I concur. The plaintiff brought this action against the defendant, Peterson, to recover possession of an automobile alleged to be of the value of $400 and to be wrongfully in the possession of the defendant. The defendant denied the material allegations of the complaint. The C.I.T. Corporation intervened, denying plaintiff's ownership and right of possession of the car, and alleged that it was the owner and entitled to the possession of it, that the value of the car was $600, and that the plaintiff wrongfully had possession of it. The plaintiff filed a reply putting in issue all of the affirmative allegations of the complaint in intervention.
Upon plaintiff's demand, a jury was impaneled to try the issues. The case was tried before a jury until at the close of the evidence, when the court, over the objection of the plaintiff, dismissed the jury and himself made findings and conclusions upon which judgment was entered adjudging that the intervener was the owner and entitled to the possession of the car and that its value was $400. The plaintiff appeals.
Among other assignments is the one relating to the ruling dismissing the jury and the court itself on the evidence determining the issues and making findings. If this ruling was wrong, as I think it is, the error compels a reversal regardless of all other questions. The case clearly was one at law and triable by jury. If on the evidence the plaintiff did not sustain his case, the court, on a proper motion, could have directed a verdict against him. If on the undisputed *Page 263 
evidence the intervener was the owner and entitled to the possession of the car, the court, on a proper motion, could have directed a verdict accordingly. But that the court did not do. It dismissed the jury, and then on the evidence made findings as though there had been no jury and as though the case in the first instance had been tried to the court without a jury. In a law case triable before a jury, if at the conclusion of the evidence the court is of the opinion that upon the evidence adduced but one result or finding is permissible the proper function of the court is to direct the jury and not to dismiss it. A ruling granting a nonsuit or directing a verdict does not require findings. Findings are pertinent only when the issue is tried to the court and not to a jury. The court thus had no authority to try the issue or to make findings. When the court dismissed the jury and itself determined the issues by making findings, it without right interrupted the completion of the trial, prevented the plaintiff from having a trial as by statute and the Constitution provided, and caused a mistrial resulting in a judgment wholly for naught. In such case it is no answer to say the court on the evidence may have reached the right result, for the court had no authority to try the issue or to make findings or to render a judgment on them.
EPHRAIM HANSON, J., being absent at time of argument and submission, did not participate herein.